Citation Nr: 1327680	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for thoracolumbar spine degenerative joint disease.

2.  Entitlement to service connection for joint pain, including as due to an undiagnosed illness.

3.  Entitlement to service connection for restless leg syndrome, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a right knee disability, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a left knee disability, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder with night sweats, including as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1985 to January 1991, from November 1, 2006, to November 18, 2006, and from September 30, 2007, to October 8, 2007.  He also had additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Review of the Virtual VA paperless claims processing system does not reveal additional documents that are pertinent to these claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) for a personal hearing via videoconferencing equipment in July 2013.  In June 2013, he requested his hearing be postponed because he had started a new job and was unable to take time off.  To date, his hearing has not been rescheduled.
The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 3.103(c), 20.704 (2012).  Therefore, he must be afforded an opportunity to appear at a hearing before a VLJ prior to the Board's adjudication of his claim.  Since such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran has requested that his hearing be rescheduled for at least six months later than it was initially scheduled, i.e., on July 18, 2013.  Notify the Veteran and his representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

